DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Allowable Subject Matter
The following is the Examiner’s statement for reasons for allowance.
The Examiner agrees with the remarks filed on 10-29-2021. Previously indicated allowable subject matter has been correctly incorporated to the independent claim. Specifically, Examiner finds the arguments and claim features regarding selected semantic vectors, preset image masks, and image feature splicing to be patentable over the cited prior arts. An updated search was performed but no relevant art was found. Therefore, claims 1, 3 – 11, and 13 – 20 are now in condition for allowance since the closest prior arts are Lee (US Patent Pub. No. 2020/0097604 A1) and Kohli (US Patent Pub. No. 2012/0288186 A1), but do not teach the feature aspects presented in the claims, either alone or in combination.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664